Citation Nr: 1710467	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  92-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by left-sided facial weakness.  

2.  Whether there was clear and unmistakable error (CUE) in March 1990, January 1996, and February 1999 rating decisions which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease.   

3.  Whether a valid and timely Notice of Disagreement (NOD) was received in response to January 1996 and February 1999 ratings which denied service connection respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease.  

4.  Entitlement to an effective date earlier than May 15, 2000, for service connection for allergic rhinitis (claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection.  

5.  Entitlement to an initial (compensable) rating for chondromalacia of the right knee, post-operative (p/o), limitation of extension.  

6.  Entitlement to an increased rating for chondromalacia of the right knee, p/o, limitation of flexion, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for chondromalacia of the left knee, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for mitral valve prolapse, currently evaluated as 30 percent rating.  

9.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO), of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for left-sided facial weakness.  Jurisdiction now lies in the Atlanta, Georgia, RO. 

In January 1997, the Board denied service connection for left ear hearing loss.  Subsequently, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion to vacate the Board's January 1997 Board decision, in order to grant the Veteran a Board hearing, was granted.  

The Board remanded the claim to schedule a Board hearing.  In April 1998, the Veteran reported for a Board hearing.  After consultation with her representative, she decided that she did not want to submit testimony in connection with the claim.  

In November 1998, the Board remanded the claim for a VA examination and further development.  

In October 2010, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and is associated in the Veteran's Veterans Benefits Management System file.  A Virtual VA eFolder is also associated with the Veteran's claims.  

In June 2011, the Board remanded the left-sided facial weakness claim for further development.  

In a January 2012 rating decision, the RO found no CUE in VA rating decisions dated March 1990, January 1996, and February 1999 which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease.  The RO also determined that a valid and timely notice of disagreement (NOD) was not received in response to a January 31, 1996 VA rating decision, with a February 8, 1996 notification letter, nor in response to a February 11, 1999 VA rating decision, with a February 16, 1999 notification letter.  A NOD was filed to these denials in February 2012.  However, no statement of the case (SOC) regarding these matters was furnished to the Veteran.  These claims were remanded in April 2015 to allow the RO to provide the Veteran with an appropriate SOC on the issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

By rating decision of March 2012, service connection was granted for allergic rhinitis claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection, evaluated as 10 percent disabling effective May 2000; tinnitus, evaluated as 10 percent disabling effective February 2012; and left ear hearing loss, evaluated as zero percent disabling effective February 2012.  In September 2012, the Veteran disagreed with the effective dates of these claims.  By Board decision of April 2015, an effective date of November 7, 1994, for the grant of service connection for left ear hearing loss and tinnitus was granted.  The effective date claim for allergic rhinitis claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection, is still in appellate status.  

In September 2013, the Board remanded the claim for service connection for a disorder manifested by left-sided facial weakness for further development. 

The issues of entitlement to service connection for a disability manifested by left-sided facial weakness; CUE in VA rating decisions dated in March 1990, January 1996, and February 1999 which denied service connection for respiratory disease; whether a valid and timely NOD was received in response to a January 1996 rating decision and a February 1999 rating decision; and an effective date earlier than May 2000 for the grant of service connection for allergic rhinitis, claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection, were remanded in April 2015.  

By rating decision of April 2016, the ratings for right knee chondromalacia, p/o limitation of flexion, and left knee chondromalacia, were confirmed and continued; the rating for mitral valve prolapse was increased from noncompensable to 30 percent; service connection was granted for right knee chondromalacia, p/o, limitation of extension, and assigned a noncompensable rating; and TDIU was denied.  In August 2016, the Veteran disagreed with all of the ratings.  No statement of the case (SOC) has been furnished to the Veteran for any of the aforementioned increased issues.  As such, these claims must now be remanded to allow the agency of original jurisdiction (AOJ) to provide the Veteran with an appropriate SOC on each issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  As to the claim for TDIU, per Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), it is part of the claim for service connection for left-sided facial weakness and not a separate claim.  Therefore, this issue is remanded for a adjudication and issuance of a Supplemental SOC (SSOC).  These issues, as well as the issue of service connection for left-sided facial weakness, are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on her part.

In December 2016, claims for CUE in VA rating decisions dated in March 1990, January 1996, and February 1999 which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease were withdrawn.  


FINDINGS OF FACT

1.  On December 7, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the issue of whether there was CUE in VA rating decisions dated in March 1990, January 1996, and February 1999 which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease was requested.  

2.  A February 2012 NOD from the Veteran, which expressed disagreement with the January 31, 1996 VA rating decision, with a February 8, 1996 notification letter, and a February 11, 1999 VA rating decision, with a February 16, 1999 notification letter was received more than one year after the aforementioned notification letters.  

3.  A valid and timely NOD was not filed to the January 1996 and February 1999 rating decisions which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease.  

4.  New and material evidence showing allergic respiratory disease due to service was received by VA on May 15, 2000 when submitted to VA by the Veteran's Congresswoman.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of CUE in VA rating decisions dated in March 1990, January 1996, and February 1999 which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease have been met.  38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  Timely and valid NODs, contesting the January 31, 1996 VA rating decision, with a February 8, 1996 notification letter, and a February 11, 1999 VA rating decision, with a February 16, 1999 notification letter, denying service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease, were not received.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.101, 20.200, 20.201, 20.302 (2016).

3.  The criteria for an effective date prior to May 15, 2000, for the grant of service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155(a), 3.400 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the earlier effective date claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's earlier effective date claim arose from her disagreement with the initial effective date assigned following a grant of service connection.  Courts have held that once a claim for benefits is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice was required under the VCAA.  

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008);Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21. 112 (2007).  None is found by the Board.  

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  
See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of her timeliness of NODs and earlier effective date claims that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a remand to obtain any additional records, with respect to these particular claims, is not required.  

The Board notes that the Veteran's service treatment records are associated with the claims folder.  However, they are not pertinent to the claims decided herein.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claims decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

On December 7, 2016, the Veteran's representative submitted a written statement indicating that the Veteran desired to withdraw the issue of CUE in VA rating decisions dated in March 1990, January 1996, and February 1999 which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran's representative, indicating the Veteran's intention to withdraw the appeal as to this issue, satisfies the requirements for the withdrawal of a substantive appeal.  The issue of entitlement to an effective date earlier than May 15, 2000, for service connection for allergic rhinitis claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection was found inextricably intertwined with the CUE claim, and needed to be decided after the CUE issue had first been decided.  Since the CUE claim is being withdrawn, the earlier effective date claim may now be adjudicated.  There remain no allegations of errors of fact or law for appellate consideration of CUE in VA rating decisions dated in March 1990, January 1996, and February 1999 which denied service connection for respiratory disease claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease.  Accordingly, the Board does not have jurisdiction to review the appeal and is dismissed.  


Timeliness of Notice of Disagreement (NOD)

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  As to what constitutes a NOD, the Court has said that the Board determines de novo whether a document is a notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  Within the context of the present case, a NOD is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A NOD requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).  

A claimant or his/her representative must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  A NOD must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d) (2016); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2016).  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  
38 U.S.C.A. § 7105(c).  

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  An untimely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 
23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id.  

In January 1996, service connection for sinusitis, rhinitis, allergies and respiratory infection was denied.  The Veteran was notified thereof by letter dated February 8, 1996.  She was told in the notification letter what to do if she disagreed with the action taken and if she disagreed, to file an enclosed VA Form 4107.  A copy of the notification letter was also sent to the Veteran's then accredited representative, Disabled American Veterans (DAV).  

Several pieces of correspondence were sent to VA by the Veteran throughout the one year period after notification of the denial.  However, no communication of a disagreement with the issue of entitlement to service connection for sinusitis, rhinitis, allergies and respiratory infection was made.  An April 1996 VA Form 9, was filed, but it did not address any specific claim and only discussed a desire to have access to her entire claims folder.  

In the Introduction to a January 30, 1997 Board decision, the Board stated that in a January 1996 rating decision, service connection for sinusitis, rhinitis, allergies and respiratory infection, was denied.  The Veteran was informed of the decision by communication dated the following month.  No subsequent communications with regard to this matter, as of that time, were of record.  At the time of this Board Introduction, the Veteran still had time to file a NOD to this service connection denial within the requisite period of time.  No NOD was filed within this time period.  

During the period between February 8, 1996 and February 8, 1997, no communication regarding a disagreement of the claim of service connection for sinusitis, rhinitis, allergies and respiratory infection, was made by the Veteran or her representative on her behalf.  As such, no valid and timely NOD to the January 31, 1996 rating decision was made, and the claim is final and therefore, denied.  

As to whether a valid and timely NOD was received in response to a February 1999 rating decision which denied service connection for sinusitis, rhinitis, allergies and respiratory infection, this claim, too, must fail.  

In a November 1998 Board remand, the Board indicated in the introduction that in January 1996, the RO denied entitlement to service connection for sinusitis, rhinitis, allergies and respiratory infection.  The Veteran was informed of the denial in a February 8, 1996 notification letter.  She did not timely disagree with the decision and the claim was determined to now be final.  A July 1998 statement (received by VA in August 1998) from the Veteran's private physician regarding her upper respiratory problems was construed by the Board as a claim to reopen the Veteran's claim for service connection sinusitis, rhinitis, allergies and respiratory infection.  The matter was referred to the RO for further consideration.  

A February 11, 1999 rating decision denied service connection sinusitis, rhinitis, allergies and respiratory infection.  The Veteran was notified of the decision in a letter dated February 16, 1999.  The Veteran did not disagree with the denial within one year of the February 16, 1999 notification.  As a matter of fact, prior to the February 11, 1999 rating decision, the Veteran submitted a letter to VA, dated February 8, 1999, indicating, that she disagreed with the November 1998 introduction of the Board's remand, which stated, in pertinent part, that the Board considered the July 1998 letter from the Veteran's private physician to be construed as a reopening of the claim for service connection sinusitis, rhinitis, allergies and respiratory infection.  

In January 2012, the Veteran also stated that her accredited representative gave her detrimental advice regarding her claim, indicating to her that she should not respond to the RO denial.  Although the Veteran has asserted that she received detrimental advice, she chose the representation at that time, and there is nothing in the record which indicates otherwise.  

Since there was no disagreement within the appropriate period of time (within one year of notification of denial) and the evidence of record shows nothing that can be construed as such, a valid and timely NOD in response to a February 1999 rating which denied service connection for sinusitis, rhinitis, allergies and respiratory infection, was not received, and therefore, the claim must be denied.  

Earlier Effective Date 

The Veteran seeks an effective date earlier than May 15, 2000 for the grant of service connection for sinusitis, rhinitis, allergies and respiratory infection.  In January 2015, the Veteran's attorney claimed that the Veteran was entitled to an effective date of August 11, 1998 for service connection for sinusitis, rhinitis, allergies and respiratory infection.  In a November 1998 Board remand, the Board stated that a July 1998 statement from the Veteran's private physician, received by VA in August 1998, was to be construed as a claim to reopen for service connection for sinusitis, rhinitis, allergies and respiratory infection.  According to the Veteran's attorney, those records, including those submitted in May 1999, were new and material evidence, and thus kept the August 1998 claim to reopen pending.  Thus, it is the attorney's contention that the later February 1999 rating decision did not become final until service connection was finally awarded in March 2012.  

At the outset, it is important to note that a February 1999 rating decision found that no new and material evidence to reopen the claim for service connection for sinusitis, rhinitis, allergies and respiratory infection had been received.  As stated above, it has been determined that since no NOD was submitted within the one year notification letter to the February 1999 rating action, no appeal was timely initiated.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).  

After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id.  

In this regard, in January 2016, a CUE claim to the February 1999 rating decision which denied service connection for sinusitis, rhinitis, allergies and respiratory infection, was withdrawn.  Therefore, since there is no CUE claim to the February 1999 rating decision, no earlier effective date could be raised.  

The earliest effective date therefore, could only arise to the date VA received evidence (May 15, 2000) to reopen the claim for service connection for sinusitis, rhinitis, allergies and respiratory infection.  That date was when evidence was submitted by the Veteran's Congresswoman on May 15, 2000, that was evidenced by a date-stamp reflecting that date.  

The Court has held that the date of the filing of a claim is controlling in effective-date determinations.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999).  The Court also found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  See Lalonde at 382.  The mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995); see also Brannon v. West, 12 Vet. App. 32, 135 (1998).  

Therefore, an effective date earlier than May 15, 2000 is not warranted, and the appeal in this regard is denied.   


ORDER

The claim for CUE in VA rating decisions dated in March 1990, January 1996, and February 1999 which denied service connection for respiratory disease characterized as respiratory diseases, to include sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease is dismissed.  

Valid and timely NODs in response to January 1996 and February 1999 rating decisions which denied service connection for sinusitis, rhinitis, allergies and respiratory infection, is denied.  

An effective date prior to May 15, 2000 for the grant of service connection for sinusitis, rhinitis, allergies and respiratory infection is denied.  


REMAND

Again, further development is necessary in this case. 

As for the issue of service connection for a disability manifested by left-sided facial weakness, following VA examinations and opinions regarding the presence and etiology of such disorder, the Veteran's attorney submitted an additional private medical opinion from Dr. E.A. in December 2016.  Based on this private medical report, consideration thereof and comment on such is necessary.

The claim for TDIU is based, at least on part, on impairment related to left-sided facial weakness, which claim is pending on appeal.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), in such a situation, the claim for TDIU is part of the underlying claim for service connection and not a separate claim.  Thus, further consideration of the TDIU claim must be held in abeyance pending further action on the left-sided facial weakness service connection claim.

Finally, by rating decision of April 2016, an increased rating for right knee chondromalacia, p/o limitation of flexion, and left knee chondromalacia, was confirmed and continued; an increased rating for mitral valve prolapse, was increased from noncompensable to 30 percent; service connection was granted for right knee chondromalacia, p/o, limitation of extension, and granted a noncompensable rating; and TDIU was denied.  In August 2016, the Veteran disagreed with all of the ratings.  No SOC)has been furnished to the Veteran for any of the aforementioned issues.  As such, these claims must now be remanded to allow the AOJ to provide the Veteran with an appropriate SOC on each issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2015 VA examiner, who previously examined the Veteran, for an addendum opinion.  If she is not available, the file should be sent to another suitably qualified examiner.  The examiner should provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left-sided facial weakness (by any name, to include Bell's palsy) has been aggravated by her service-connected disabilities to include, allergic rhinitis (claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection), tinnitus, and/or left ear hearing loss (mixed hearing loss).  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The examiner should address the statements and medical opinions made by prior medical examiners, and the most recent private expert medical opinion as to diagnoses and etiology of the left-sided facial weakness.  Specifically, if the Veteran's left-sided facial weakness is not the result of Bell's palsy, the examiner should indicate the cause of the left-sided facial weakness, and whether one of the Veteran's service-connected disabilities is the cause of or aggravated the left-sided facial weakness.  

THE EXAMINER MUST COMMENT ON AND RECONCILE (TO THE EXTENT POSSIBLE) THE PREVIOUS VA OPINIONS WITH THE DECEMBER 6, 2016, REPORT FROM DR. E.A. RELATIVE TO THE ETIOLOGY OF LEFT-SIDED FACIAL WEAKNESS.

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  When the development requested has been completed, as well as any other development deemed necessart, the issues of service connection for left-sided facial weakness and TDIU should again be reviewed by the AOJ on the basis of the additional evidence.  The service connection left-sided facial weakness claim should also be considered under the version of 38 C.F.R. § 3.310 in effect prior to October 2006.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

3.  The AOJ and her attorney must be furnished a SOC that addresses all pertinent evidence, laws and regulations relevant to the claims for an increased rating for right knee chondromalacia, p/o limitation of flexion; left knee chondromalacia; and mitral valve prolapse; and an initial compensable rating for right knee chondromalacia, p/o, limitation of extension, in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matters are resolved by fully granting the benefits sought, or the withdrawal of the Veteran's NODs.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the issue(s) should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


